DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama (U.S. Pat. No. 3,927,523) in view of Wang (U.S. Pat. No. 10,393,038).
Regarding claim 28, Shioyama a crawled vehicle (this preamble is not considered as constraining the structure of this claim since all of the elements after “comprising” have been met, this element in the preamble does not provide a meaningful limitation) comprising: 
an internal combustion engine (10); 
an engine compartment (as per the specification of this application on page 2 the “engine compartment” is simply where the engine is located.  Col. 1, lines 5-10 detail this is an engine for a vehicle and so would be housed somewhere on the vehicle and not a standalone engine.) housing the internal combustion engine; 
an air inlet (see figure 1 below) configured to catch air from outside of the crawled vehicle; 
a first channel (see figure 1 below) connected to the air inlet and configured to receive air coming from outside of the crawled vehicle; 
a second channel (see figure 1 below) configured to receive hot air coming from the internal combustion engine; 
a third channel (see figure 1 below) coupled to the internal combustion engine and configured to feed the internal combustion engine with air; 
an air filter (16, see figure 1 below) arranged along the third channel upstream of the internal combustion engine; 
a connection element (see figure 1 below is seen as the connection point where the first and second passages are combined into one passage) connected to: the first channel, the second channel, and the third channel; and 
an air adjusting device (76) comprising: a shutter coupled to at least one of the first channel (second channel option addressed), the second channel (76 is located in the second channel), and to the connection element (second channel option addressed), and a control device (82) configured to control a position of the shutter to adjust a temperature of the air entering the third channel (introducing or stopping exhaust gas recirculation would adjust the temperature of the air in the third channel).
Shioyama does not disclose a turbine arranged along the third channel between the air filter and the internal combustion engine; a cooler arranged along the third channel between the turbine and the internal combustion engine; A first temperature sensor arranged between the cooler and the internal combustion engine, the first temperature sensor configured to measure a first temperature of air exiting the cooler, the control device configured to control, based on the first temperature measured, a position of the shutter to adjust a temperature of the air entering the third channel.
Wang, which deals in EGR, teaches a turbine (505) arranged along the third channel between the air filter and the internal combustion engine (this turbine is located downstream of where the EGR and the intake air mix which is the third channel of Shioyama); 
a cooler (511) arranged along the third channel between the turbine and the internal combustion engine (shown in fig. 5); 
A first temperature sensor (col. 7, lines 10-15 discloses a temperature sensor at the inlet to the second compressor) arranged between the cooler and the internal combustion engine, the first temperature sensor configured to measure a first temperature of air exiting the cooler, the control device configured to control, based on the first temperature measured, a position of the shutter to adjust a temperature of the air entering the third channel (col. 17, lines 43-65 discloses how the sensor readings from 651 is used to control the EGR valve LP EGR valve).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Shioyama with the manifold temperature sensor and control of Wang because this is needed to produce the desired models so as to achieve the desired operation (col. 18, lines 1-5).

    PNG
    media_image1.png
    466
    584
    media_image1.png
    Greyscale

Figure 1 – Taken from fig. 1 of the citation.

Response to Arguments
Applicant's arguments filed 03/04/22 have been fully considered but they are not persuasive. Applicant argues on page 11 that the Wang reference does not include a shutter or.  A shutter was identified as being the EGR valve of Shioyama.  Wang teaches controlling an EGR valve and so would inform one of ordinary skill in the art how to control the valve of Shioyama.

Allowable Subject Matter
Claim 13-22, 24-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claim requires a clogging sensor that monitors the air filter so as to determine clogging caused by snow and adjust the shutter controlling the amount of EGR based on the sensor.
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require two EGR passages feeding an intake.  The first EGR passage combines with fresh air to create a “third channel” and feeds a compressor which feeds a cooler.  This third channel than feeds the second EGR valve in order to control both the EGR and flow through the third passage.  Between the cooler and the engine are two temperature sensors whose readings control the first EGR valve opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747